 

Exhibit 10.1

 

January 10, 2017

 

Transgenomic, Inc.

12325 Emmet Street,

Omaha, NE 68164

Attention: Paul Kinnon

 

Re:Default waiver for Transgenomic, Inc. Unsecured Convertible Promissory Notes

 

To Whom It May Concern:

 

Reference is made to those certain Unsecured Convertible Promissory Notes (the
“Notes”) issued by Transgenomic, Inc. (the “Company”) to Potomac Capital
Partners, LP, MAZ Partners LP, David Wambeke and Craig-Hallum Capital Group LLC
(collectively, the “Note Holders”) on January 20, 2015. All capitalized terms
used herein, but not specifically defined herein, shall have the meanings
provided for such terms in the Notes.

 

Pursuant to Section 2(a) of each Note, the outstanding principal amount of each
Note became due and payable on December 31, 2016 (the “Maturity Date”). Section
4(v) of each Note provides that if the Company fails to make any payment
(whether principal, interest or otherwise) under such Note within 10 days of
when such payment is due, such failure to pay would constitute an Event of
Default thereunder. On the Maturity Date, the Company failed to pay the
outstanding aggregate amount due on the Notes of $638,016 (representing $571,250
in aggregate principal amount and $66,766 of aggregate accrued interest), which
failure would constitute an Event of Default pursuant to Section 4(v) of each
Note (the “Prospective Event of Default”) if such required amounts are not paid
to the Note Holders on January 10, 2017.

 

The Note Holders and the Company are discussing the terms for extending the
Maturity Date of the Notes as well as modifying certain other terms of the Notes
(the “Note Maturity Extension”). On the basis of such discussions, the Note
Holders hereby waive the Prospective Event of Default and agree that the
Company’s failure to make the required payments under the Notes as described
above on January 10, 2017, shall not constitute an Event of Default thereunder.
Should the Company and the Note Holders fail to reach an agreement on the terms
of the Note Maturity Extension and enter into definitive documentation with
respect thereto on or before January 31, 2017, however, such failure shall, at
the Note Holders’ election and upon prior written notice to the Company,
constitute an Event of Default under the Notes.

 

This letter shall not be deemed to waive any other covenant or any other
provisions of the Notes or any other non-compliance by the Company with the
Notes, whether or not the events, facts or circumstances giving rise to such
non-compliance existed on or prior to the date hereof.

 

This letter shall not constitute an amendment or modification of any provision
of the Notes.

  

 

 

 

 



  Very truly yours,           Potomac Capital Partners, LP               By: /s/
Paul J. Solit     Name: Paul J. Solit     Title: Managing Member                
  MAZ Partners LP               By: /s/ Walter Schenker     Name: Walter
Schenker     Title: Principal                   /s/ David Wambeke   David
Wambeke                   Craig-Hallum Capital Group LLC                   By:
/s/ Kevin Harris     Name: Kevin Harris     Title: President

 

 

ACCEPTED AND AGREED TO:

 

Transgenomic, Inc.

 

 



By: /s/ Paul Kinnon   Paul Kinnon     President and Chief Executive Officer  



 

 

 